—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplin*626ary rule that prohibits the unauthorized use of controlled substances after his urine sample twice tested positive for the presence of cannabinoids. Initially, we note that the testimony from the correction officers involved in the procurement and testing of petitioner’s urine specimen together with the documentation thereon adequately established a sufficient chain of custody and adequacy of testing procedures used (see, Matter of Mitchell v Goord, 272 AD2d 686; Matter of Rivera v Goord, 258 AD2d 858). Furthermore, the misbehavior report and testimony at the hearing and positive urinalysis test results constitute substantial evidence to support the determination of guilt (see, Matter of McMahon v Dobbins, 273 AD2d 578). Petitioner’s remaining contentions, including his claim of Hearing Officer bias, have been reviewed and found to be without merit.
Mercure, J. P., Crew III, Peters, Spain and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.